WIGGINTON, Judge.
The employer/carrier appeal an order of the Judge of Compensation Claims awarding claimant benefits based upon a finding that claimant’s liver disease and subsequent liver transplant, and all other resulting problems, are causally related to his employment in a print shop. We affirm upon the premise that the record supports recovery under an exposure theory.1 The finding in the order that claimant’s condition additionally constitutes an occupational disease, which is unsupported by the record, is stricken and under the circumstances constitutes harmless error.
AFFIRMED.
BOOTH and BARFIELD, JJ., concur.

. Festa v. Teleflex, Inc., 382 So.2d 122 (Fla. 1st DCA), pet. for rev. denied, 388 So.2d 1119 (Fla.1980). See also, Lake v. Irwin Yacht & Marine Corp., 398 So.2d 902 (Fla. 1st DCA 1981).